DETAILED ACTION
This Office action is in response to the applicant's filing of 02/12/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2021, 01/27/2022, and 03/21/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 9, and 14 recite a method, system, and computer-readable medium for determining a final recommendation item according to predicted click-through rate of the recommendation items. Under Step 2A, Prong I, claims 1, 9, and 14 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining a final recommendation item according to predicted click-through rate of the recommendation items is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include determining a current round of requirement and contextual information, according to session information; determining a plurality of recommendation items according to the current round of requirement and the contextual information; for each recommendation item of the recommendation items, determining a predicted click-through rate of the recommendation item according to the contextual information and a feature of the recommendation item; and determining at least one final recommendation item from the plurality of recommendation items, according to predicted dick-through rates of the recommendation items. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 9, and 14 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 9, and 14 have recited the following additional elements: Apparatus, Processor(s), Storage Device, Computer-readable memory(s), and Computer. These additional elements in claims 1, 9, and 14 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. apparatus, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 9, and 14 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [00102], for implementing the computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-8, 10-13, and 15-20 further recite the method, system, and medium of claims 1, 9, and 14, respectively. Dependent claims 2-8, 10-13, and 15-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 9, and 14. For example, claims 2-8, 10-13, and 15-20 describe the limitations for determining recommendation items according to current round of requirement and contextual information – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-8, 10-13, and 15-20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0290110 to LuVogt in view of U.S. Patent 9,836,765 to Hariri.

Claims 1-8, 9-13, and 14-20 are method, system, and computer readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
LuVogt teaches:
A recommendation method, comprising: determining a current round of requirement and contextual information, according to session information (Examiner notes that Applicant’s specification defines current round of requirement in ¶ [0040] as “a user's requirement in a current round of conversation” or user’s request) (i.e. determining user’s contextual information via explicit/implicit preference and user’s request according to current session) (i.e. determining user’s current need and contextual information for a current session) (LuVogt: ¶ [0058] “A user may employ dozens of different web sites and applications during the course of a day, with all of them competing for the user's attention. Therefore, while a user needs information from a variety of content sources, the sheer volume of information coming from these sources can be overwhelming for any one person to reasonably process, especially within a short time span as the case may be for many customers. Various embodiments described herein provide for recommendation systems and methods that provide recommendations for content from various private and public sources personalized to a user's context that includes the users current needs and preferences.” Furthermore, as cited in ¶ [0060] “In one embodiment, a query-less search procedure can be implemented based on an understanding of a user's needs in real-time, adapting to user's interests changes, location changes and changes in the time of the day by employing a filtering mechanism that is adaptive and personalized on a per-user basis. In one embodiment, a search based on a user query for a particular type of content from a particular content stream or for content items having user-specified attributes from various content streams can be aggregated for presentation to the user.”);
determining a plurality recommendation items according to the current round of requirement and the contextual information (i.e. determining list of recommendation items according to query and contextual information of the session) (LuVogt: ¶ [0059] “The aggregated content streams 130 can be time-ordered strean1s filtered by relevance to the user's current context. In one embodiment, the latest content comprised in the aggregated content streams 130 can be displayed to the users. For example, the top ten latest items aggregated from the feeds 110 can be provided to the user in a personalized web page of the user or in an application (an "app") associated with a mobile user device. In another embodiment, the aggregated content streams 130 are forwarded to the user only upon receiving a user request for content. A user request for the latest content from the sources 120 can be received. In an embodiment, content that is relevant for current user context is retrieved wherein the relevance of content items in the aggregated content streams 130 is determined in real time upon receiving the user request. For example, the user can activate a 'gimme 5' button 150 in order to obtain, for example, the top five recommendations selected from the aggregated content streams 130.” Furthermore, as cited in ¶ [0122] “The resultant items list with the selected number of each item type is forwarded or transmitted to the user as a seen items list as shown at 818. In an embodiment, it can happen that the number of new content items 'X' determined to be relevant to the user upon rescoring at 806 is less than the number of new content items 'N' requested by the user. In this case, either only the relevant new content items 'X' as requested by the user are displayed to the user on a user device or a combination of the 'X' relevant new content items and top 'N-X' content items previously viewed by the user can be displayed to the user.”);
for each recommendation item of the recommendation items, determining a predicted click-through rate of the recommendation item according to the contextual information and a feature of the recommendation item (i.e. for each recommendation item, determine a probability that a click through rate will occur based on preferences of the user and features of the item matching) (LuVogt: ¶ [0106] “Various parameters detailed herein thus aid in optimizing the user model 3324. These operational parameters can be adjusted based on observed behavior of the user and the recommendations module 210. Other recommender systems use traditional machine learning techniques to build classifiers targeting a prediction of probability of click with the hope of maximizing click through rate. The recommendations module 210 can monitor key system metrics on a per-user basis (e.g., click rate, recommendation rate, "gimme" rate, etc.) and then adjust some key parameters (namely, the threshold used to determine recommendation thetax and the parameter used to mix cold-start with historical models alghax) based on the user's behavior in real-time. Thus, for example, if the user is requesting new items often, their threshold thetax is lowered so they get more items, or if the users are clicking on a lot of items, the cold-start part of their model (the term including 1-aJ is weighed more heavily in order to give them a more diverse set of items.”); and
determining at least one [top] recommendation item from the plurality of recommendation items, according to predicted click-through rates of the recommendation items (LuVogt: ¶ [0059] “For example, the top ten latest items aggregated from the feeds 110 can be provided to the user in a personalized web page of the user or in an application (an "app") associated with a mobile user device. In another embodiment, the aggregated content streams 130 are forwarded to the user only upon receiving a user request for content. A user request for the latest content from the sources 120 can be received. In an embodiment, content that is relevant for current user context is retrieved wherein the relevance of content items in the aggregated content streams 130 is determined in real time upon receiving the user request. For example, the user can activate a 'gimme 5' button 150 in order to obtain, for example, the top five recommendations selected from the aggregated content streams 130.” Furthermore, as cited in ¶ [0126] “This has the effect of making the recommendations module 210 extremely responsive to the user's current interests, by recommending related items to what the user has just read or otherwise interacted with. Furthermore, actions taken by individual users on publicly available items are noted by the Item PE, which resends itself to all interested users for rescoring, for example, via the users list associated with the various feature PEs which include that particular item in their list of items. And because the aggregate actions of other users of the recommendations module 210 are also used when scoring an item, this can result in, for example, more popular items being more likely to get recommended as they become more popular. Also, whenever the user model changes, items that have previously passed the threshold for recommendation are re-scored to ensure they still pass.”).
LuVogt does not explicitly disclose determining at least one final recommendation item from the plurality of recommendation items.
However, Hariri further discloses determining at least one final recommendation item from the plurality of recommendation items (i.e. recommendation item having the highest utility score is selected which includes click through rate) (Hariri: Col. 6 Lines 23-33 “Computing scheme 200 may also include recommendation generation 224 in which server 104 may generate recommendation 122 based on the utility scores of one or more items for presentation to a given user as recommended items for purchase. For example, recommendation 122 may include one or more items that are selected based on utility scores of the one or more items, e.g., the one or more items having the highest utility scores among a larger set of items. Server 104 may also present the top K items with the highest utility scores to users 110 via user devices 108, where K is a positive integer greater than 1.” Furthermore, as cited in Col. 7 Lines 41-55 “The utility score may be a basis for selecting a set of items to be presented to the user in recommendation 122. In some embodiments, score estimation module 314 may learn the preferences of user 110(1) in one or more items incrementally as user 110(1) interacts with service 102. Score estimation module 314 may optimize an average utility of recommendations over one or more interaction sessions of user 110(1). Based on types of preferences of user 110(1), there may be different interpretations of the average utility. For example, if a preference is explicit (e.g., ratings), the so average utility may be the average ratings of the recommendations. If the preference is implicit (e.g., preferences inferred from the interaction data of user 110(1)), the average utility may be computed using, for example, average Click Through Rate (CTR).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Hariri’s determining at least one final recommendation item from the plurality of recommendation items to LuVogt’s determining at least one top recommendation item from the plurality of recommendation items, according to predicted click-through rates of the recommendation items. One of ordinary skill in the art would have been motivated to do so in order to “recommends the item with the highest expected reward” (Hariri: Col. 8 Line 10).
With respect to Claims 9 and 14:
All limitations as recited have been analyzed and rejected to claim 1. Claim 9 recites A recommendation apparatus, comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to:” (LuVogt: ¶¶ [0149]-[0151]) perform the steps of method claim 1. Claim 14 recites “A non-transitory computer readable storage medium comprising computer executable instructions stored thereon. wherein the executable instructions, when executed by a computer, causes the computer to:” (LuVogt: ¶¶ [0149]-[0151]) perform the steps of method claim 1. Claims 9 and 14 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
LuVogt teaches:
The recommendation method according to claim 1, wherein the determining a plurality of recommendation items according to the current round of requirement and the contextual information, comprises: extracting a user intention and a keyword from the current round of requirement and the contextual information (i.e. extracting keywords and context from user’s search query) (LuVogt: ¶ [0091] “For example, when the user is issuing a keyword search (either within or outside of the recommendations module 210), terms from the respective user model can be used as search suggestions or as input to the ranking functions so that content items including terms from the user model 3324 are ranked higher in the result set.”); and 
retrieving the plurality of recommendation items from search data, according to the user intention and the keyword (i.e. content items corresponding to search and keywords are retrieved) (LuVogt: ¶ [0115] “The data associated with the received item of content can comprise features such as the terms or keywords associated with the item of content, source and author of the item of content, a location referred to or associated with the item of content, the date of publication of the item of content. It can be appreciated that data and metadata in addition to those listed herein and associated with the received item of content can be extracted in accordance with this embodiment. At 606 the received item of content is processed.”).
With respect to Claim 15:
All limitations as recited have been analyzed and rejected to claim 2. Claim 15 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 3:
LuVogt teaches:
The recommendation method according to claim 2, further comprising: performing a preliminary filtering process on the plurality of recommendation items, to acquire a plurality of recommendation items after the preliminary filtering process, wherein the preliminary filtering process comprises at least one of: determining historical access data of the recommendation items and relevancies between the recommendation items and the keyword, and filtering out a recommendation item whose historical access data and relevancy do not satisfy a preset condition (i.e. recommended content items are filtered against different conditions such as containing specific keywords or context) (LuVogt: ¶ [0089] “In addition to simply providing the stream of recommended content, one embodiment of the recommendations module 210 also provides for "lenses" which are filters based on different content attributes. The user can therefore, "drill down" on specific attributes of recommended content, so they see only trending content, content from a particular publisher or author, content from a specified time period in the past or future, content associated with a given location, content containing specific keywords, content based on sentiment (positive, negative, happy, sad, shocking, etc .) and content based on any other meta-data. In an embodiment, such lenses can be associated with specific content sources under the user preferences 420.”); and 
filtering out a repetitive recommendation item from the plurality of recommendation items (i.e. duplicates of recommendation items are deleted) (LuVogt: ¶ [0117] “At 704, a content item from the received content items is selected and de-duping or a process for identifying duplicate content items from multiple content sources is executed at 706. Thus, if it is determined that the received item of content is a duplicate of a previously received content item the received content item is deleted as shown at 714 and the process terminates on the end block If upon de-duping at 706, it is determined that the content item is an original content item and does not duplicate information previously forwarded to the user, the received item of content is scored by the user PE in order to further determine its relevance to the user as shown at 708.”).
With respect to Claims 10 and 16:
All limitations as recited have been analyzed and rejected to claim 3. Claims 10 and 16 do not teach or define any new limitations beyond claim 3. Therefore they are rejected under the same rationale.

With respect to Claim 4:
LuVogt teaches:
The recommendation method according to claim 1, wherein the determining a predicted click-through rate of the recommendation item according to the contextual information and the feature of the recommendation item, comprises: extracting a contextual feature from the contextual information (i.e. contextual features are extracted) (LuVogt: ¶ [0109] “The user PE 332 is also configured to expose certain features of the user model 3324 to the user for explicit training. By the way of illustration and not limitation, features for explicit training can include selected uni/bigrams that are in the item, biasing towards uppercased, author/source, words in title. As the recommendation module 210 models users in the feature space of words and phrases, parts of the user model 3324 can be exposed to the user for fine-tuning so that more accurate recommendations can be obtained. It may be appreciated that explicit training of the user model by the user 3324 can be optional and that the user model 3324 can implement machine learning techniques to automatically fine-tune the user model 3324 based on implicit feedback obtained from different sources including the user actions and/or actions of other users who may share similar interests and hence who have similar user models.”); and 
inputting the contextual feature and the feature of the recommendation item into a pre-trained click-through rate prediction model, and outputting the predicted click-through rate of the recommendation item by the click-through rate prediction model (i.e. features are input into user model in order to determine probability of a click occurring with the recommended item) (LuVogt: ¶ [0106] “Various parameters detailed herein thus aid in optimizing the user model 3324. These operational parameters can be adjusted based on observed behavior of the user and the recommendations module 210. Other recommender systems use traditional machine learning techniques to build classifiers targeting a prediction of probability of click with the hope of maximizing click through rate. The recommendations module 210 can monitor key system metrics on a per-user basis (e.g., click rate, recommendation rate, "gimme" rate, etc.) and then adjust some key parameters (namely, the threshold used to determine recommendation thetax and the parameter used to mix cold-start with historical models alphax) based on the user's behavior in real-time. Thus, for example, if the user is requesting new items often, their threshold thetax is lowered so they get more items, or if the users are clicking on a lot of items, the cold-start part of their model (the term including 1-aJ is weighed more heavily in order to give them a more diverse set of items.”).
With respect to Claims 11 and 17:
All limitations as recited have been analyzed and rejected to claim 4. Claims 11 and 17 do not teach or define any new limitations beyond claim 4. Therefore they are rejected under the same rationale.

With respect to Claim 5:
LuVogt teaches:
The recommendation method according to claim 1, further comprising: acquiring user feedback behavior data of a historical recommendation item (i.e. receive user feedback with respect to content item) (LuVogt: ¶ [0134] “FIG. 12A shows a flowchart 1200 illustrating an embodiment of a method of updating user recommendations based on user feedback. The method begins at 1202 wherein the user feedback is received. The user feedback can comprise a user click on a content item in order to view the content item. It can also comprise additional user actions such as but not limited to, forwarding the content item to other contacts, voting for or against the content item or providing comments in response to the content item. Upon receiving the feedback, new terms associated with that particular content item can be obtained and the user model can be updated as shown at 1204. The new terms can be obtained, for example, from the item PE associated with the content item.”); and
determining a recommendation strategy of the final recommendation item, according to the user feedback behavior data (i.e. determine new recommended content items according to user’s feedback to previous recommended content items) (LuVogt: ¶ [0134] “New content items associated with the newly added terms are obtained at 1206. The user model can obtain the new content items, for example, via the list of content items comprised within the feature PEs associated with the newly added terms. The content items received at step 1206 are scored at 1208 in order to determine their relevance to the user who is providing the feedback in accordance with embodiments described herein. At 1210, the determined relevance is compared to the relevance threshold for the user. If the content item satisfies the threshold relevance at 1210, it is added to the unseen items list as shown at 1212 to be further processed upon receiving a user request in accordance with embodiments described herein.”).
With respect to Claims 12 and 18:
All limitations as recited have been analyzed and rejected to claim 5. Claims 12 and 18 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 6:
LuVogt teaches:
The recommendation method according to claim 1, wherein the contextual information comprises: at least one of user inquiry information, system prompt information and user interest information (i.e. contextual information includes user’s search query, avatar prompts user to input keyword search terms, and user preference/interest information) (LuVogt: Elements 1610 and 1620 in Fig. 16 and ¶ [0141] “At 1620, the avatar advises the user of the highlighted terms in the content being the whitelisted terms or standing search queries. It further advises on how to change the terms if they are not to the user's liking. Further at 1630, if the user is receiving too much content associated with the standing search queries, the user model 3324 is able to identify such a situation and sends a context sensitive or contextual message via the avatar 1602 about the removal of the whitelisted terms. Based on the user response to the contextual messages, the standing search queries can be updated. Therefore, the user can add/remove and/or edit the standing searches instituted by the user model 3324 via exchange of contextual messages with the avatar 1602.” Furthermore, as cited in ¶ [0058] “A user may employ dozens of different web sites and applications during the course of a day, with all of them competing for the user's attention. Therefore, while a user needs information from a variety of content sources, the sheer volume of information coming from these sources can be overwhelming for any one person to reasonably process, especially within a short time span as the case may be for many customers. Various embodiments described herein provide for recommendation systems and methods that provide recommendations for content from various private and public sources personalized to a user's context that includes the users current needs and preferences.” Furthermore, as cited in ¶ [0060] “In one embodiment, a query-less search procedure can be implemented based on an understanding of a user's needs in real-time, adapting to user's interests changes, location changes and changes in the time of the day by employing a filtering mechanism that is adaptive and personalized on a per-user basis. In one embodiment, a search based on a user query for a particular type of content from a particular content stream or for content items having user-specified attributes from various content streams can be aggregated for presentation to the user.”).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 6. Claim 19 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
LuVogt teaches:
The recommendation method according to claim 4, wherein the click-through rate prediction model is trained by: determining a current round of training requirement and training contextual information, according to training session information (i.e. determining user’s current need and contextual information for a current session) (LuVogt: ¶ [0058] “A user may employ dozens of different web sites and applications during the course of a day, with all of them competing for the user's attention. Therefore, while a user needs information from a variety of content sources, the sheer volume of information coming from these sources can be overwhelming for any one person to reasonably process, especially within a short time span as the case may be for many customers. Various embodiments described herein provide for recommendation systems and methods that provide recommendations for content from various private and public sources personalized to a user's context that includes the users current needs and preferences.” Furthermore, as cited in ¶ [0060] “In one embodiment, a query-less search procedure can be implemented based on an understanding of a user's needs in real-time, adapting to user's interests changes, location changes and changes in the time of the day by employing a filtering mechanism that is adaptive and personalized on a per-user basis. In one embodiment, a search based on a user query for a particular type of content from a particular content stream or for content items having user-specified attributes from various content streams can be aggregated for presentation to the user.”); 
determining a plurality of training recommendation items according to the current round of training requirement and the training contextual information (i.e. determining recommended terms/items to present to the user in order to fine tune or train user’s interest/preference) (LuVogt: ¶ [0109] “By the way of illustration and not limitation, features for explicit training can include selected uni/bigrams that are in the item, biasing towards uppercased, author/source, words in title. As the recommendation module 210 models users in the feature space of words and phrases, parts of the user model 3324 can be exposed to the user for fine-tuning so that more accurate recommendations can be obtained. It may be appreciated that explicit training of the user model by the user 3324 can be optional and that the user model 3324 can implement machine learning techniques to automatically fine-tune the user model 3324 based on implicit feedback obtained from different sources including the user actions and/or actions of other users who may share similar interests and hence who have similar user models.” Furthermore, as cited in ¶ [0131] “The recommended terms are selected from the corresponding item, and reflect the most salient terms from that item, including for example, a source of the content item, a location associated with the content item, or the author's name. Thus, the recommendations module 210 can operate in a "training mode" suggesting material to the user that can be used to fine-tune the user model 3324.”); and 
acquiring actual click-through rates of the training recommendation items, and training the click-through rate prediction model by taking the training contextual information, features of the training recommendation items and the actual click-through rates of the training recommendation items as training samples (i.e. the actual click thru rates with respect to the features of the content items is acquired in real time and used to update the user model or machine learning model) (LuVogt: ¶¶ [0124] [0125] “If the user, upon receiving the content item D 502 in the seen queue 960, clicks on it, the click event 962 is received by the user PE 332 and used as a feedback to update item mixture weights in real time as shown at 964. In one embodiment, as the item D 502 was a news type item, the News Weight associated with the news content type is increased so that subsequent seen item lists forwarded to the user will be biased to include a greater number of news type items. Conversely, if the user had not clicked on the content item D 502, such information is also received by the user PE 332 and employed to update the mixture weights 964 so that less number of content items of the content type that remained un-selected by the user are included in the subsequent seen lists that are forwarded to the user…Additionally, the feedback regarding the user selection of the content item D 502 is employed in updating the user vector in real time as shown at 966. Thus, actions that the user takes on items translate into real-time feedback using a standard technique called Rocchio feedback, wherein the item's vector, in this instance vector 540 is added or subtracted from the user vector 944 after multiplying it by some weight. If the user clicks on the content item D 502, the user vector 944 is combined with the representation of the content item D 502, the information regarding the click event, for example, the temporal metadata associated with the click event, and the user preferences in order to recalculate the user vector. Therefore, each time a user selects an item of content, the event generated by such selection affects the user model 3324 in real time. In an embodiment, the selection information of the user can also affect other user models which are similar to the user model 3324 so that the content items forwarded to the other users are also affected in real-time. In an embodiment, in addition to being updated in real-time, the user vector can also be updated on a periodic basis, for example every twenty four hours, as will be detailed further herein.”).
With respect to Claims 13 and 20:
All limitations as recited have been analyzed and rejected to claim 7. Claims 13 and 20 do not teach or define any new limitations beyond claim 7. Therefore they are rejected under the same rationale.

With respect to Claim 8:
LuVogt teaches:
The recommendation method according to claim 7, wherein a feature of each training recommendation item of the training recommendation items comprises at least one of a matching degree between the training recommendation item and the current round of training requirement, an edit distance between the training recommendation item and the current round of training requirement, a consistency between the training recommendation item and an intention of the current round of training requirement, and a presentation position of the training recommendation item (i.e. training recommendation items comprises a measured similarity, editable query, a cosine similarity between models, and presentation position or ranking of top content items in a stream) (LuVogt: ¶ [0091] “As described supra, the user model 3324 is built using the Vector Space Model which is a list of terms (words and phrases) or other features, with associated weights and modified dot-product for measuring similarity.” Furthermore, as cited in ¶ [0141] “Further at 1630, if the user is receiving too much content associated with the standing search queries, the user model 3324 is able to identify such a situation and sends a context sensitive or contextual message via the avatar 1602 about the removal of the whitelisted terms. Based on the user response to the contextual messages, the standing search queries can be updated. Therefore, the user can add/remove and/ or edit the standing searches instituted by the user model 3324 via exchange of contextual messages with the avatar 1602.” Furthermore, as cited in ¶ [0137] “The method begins at 1310 wherein two user models are compared. This comparison can occur, for example, when a user selects certain category vectors to be included into the user model. Based on such selection and/or other user attributes such as, location, age, sex, profession for example, other users who have similar category vectors in their user models can be selected for comparison. At 1320, it is determined if the two user models are similar based on embodiments described herein. In an embodiment, techniques such as cosine similarity measure can be employed to make the similarity determination at 1320.” Furthermore, as cited in ¶ [0059] “For example, the top ten latest items aggregated from the feeds 110 can be provided to the user in a personalized web page of the user or in an application (an "app") associated with a mobile user device. In another embodiment, the aggregated content streams 130 are forwarded to the user only upon receiving a user request for content.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Patent 10,825,072 for disclosing neural embedding techniques to model session activity. A dataset may be collected from on online market place, such as an app store. The data set may include one or more user sessions comprising sequential click actions and/or item purchases. Models may be generated to represent session activity and, therefore, may be utilized for contextual recommendations of apps in an online app store. As such, the various aspects disclosed herein may also generate purchase predictions based on click-purchase relations in a sequence. The item similarities and purchase predictions may be used to provide real-time aid to users navigating an online marketplace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 14, 2022